Citation Nr: 1629340	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-45 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In December 2013, the case was remanded for additional development.

The issue of service connection for a respiratory disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

An eye disability was not manifested in service; the Veteran's diagnosed old macular scar is not shown to be related to his service, to include as due exposures to sunlight or explosions therein.


CONCLUSION OF LAW

Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim seeking service connection for an eye disability, VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  During the February 2012 hearing, the undersigned identified the issues on appeal and suggested types of evidence that would assist in substantiating the claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) have been met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  To the extent that any pertinent records of private treatment remain outstanding, the Board notes that the ultimate responsibility to ensure that such records are received for consideration in conjunction with this claim lies with the Veteran.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Notably, January 2014 AOJ correspondence (pursuant to the Board's December 2013 remand), requested the Veteran top provide identifying information and authorizations for outstanding records of evaluations or treatment the Veteran has received for an eye disability; he did not respond.  Furthermore, the Board's remand, noted the a report of a February 2010 VA examination conducted in conjunction with this claim was inadequate for rating purposes and ordered a new examination to assess the Veteran's eye disability.  He failed to report for the examination (scheduled in February 2014).  The governing regulation mandates that in such circumstances the claim should be adjudicated on the evidence of record.  See 38 C.F.R. § 3.655(b).  VA's duty to assist has been met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

No eye problems were noted or reported on May 1966 pre-induction examination, December 1967 service examination, in an October 1968 report of medical history, or on September 1970 service separation examination.  There are no other notations in the Veteran's STRs of complaints, treatment, or diagnoses related to eye disabilities.  His postservice treatment records are largely silent as to any complaints, treatment, or diagnoses for eye problems, save for a February 2010 VA examination report (and addendums).  

On February 2010 VA examination, the Veteran did not relate a history of sudden change in vision, but gave vague reports of spots in the vision of his right eye.  There was no suggestion of trauma to the right eye.  Initial compensation and pension examination notes indicate the Veteran reported blurry vision in the right eye at distance that he noticed upon discharge.  He also reported decreased right eye vision and floating spots for 20 years.  He said that he was told by a doctor that he had macular degeneration 20 years prior.  After physical examination, the diagnosis was an old macular scar of uncertain etiology that was old and not active.  In addendums dated later that month, the examiner noted that the Veteran reported longstanding decreased vision in the right eye with a "spot" in his vision.  Trace relative afferent pupillary defect (RAPD) was found in the right eye, but macular findings did not appear to be dense enough to cause an RAPD.  Dilated fundus examination showed an area of macular atrophy of unknown etiology.  

At the February 2012 hearing, the Veteran speculated that his eye disability may be related to explosions in service, or to prolonged exposure to sunlight on runways.  

It is not in dispute that the Veteran has an eye disability-an old macular scar in the right eye was diagnosed on February 2010 VA examination.  What remains necessary to substantiate a claim of service connection for the eye disability is competent evidence relating the disability shown to an injury or disease in service.  The Veteran's STRs are silent for complaints, treatment, or diagnosis relating to an eye disability; and there is no evidence of disability for many years following his separation from service.  Therefore, service connection for an eye disability on the basis that such disability began in service and has persisted is not warranted.  Moreover, the Veteran's macular scar is not listed as a chronic disease which under 38 C.F.R. § 3.309(a) may be service-connected on a presumptive basis if manifested to a  compensable degree with a specified postservice period.  Consequently, to substantiate this claim the Veteran must affirmatively show that his macular scar is related to a disease or injury incurred or aggravated in service.  He claims that the disability is related to prolonged exposure to sunlight and/or to explosions in service.

As the veteran served in Vietnam it may reasonably be conceded that he was in fact exposed to tropical sunlight in service.   And as he was awarded a combat action ribbon, under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) he may also reasonably be conceded to have been exposed to explosions therein, as alleged.  However, whether or not such exposures caused or aggravated the claimed eye disability is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  
There is no medical evidence in the record supporting the Veteran's claim that his eye disability is related to sunlight or explosions in service.   Notably, evidence sought to assist the Veteran in substantiating his claim (a medical opinion regarding the etiology of the claimed eye disability) could not be obtained because the Veteran has failed to cooperate (he failed to report for a VA examination).  The Board also directed the AOJ to ask the Veteran to identify providers of eye evaluations or treatment he received (and releases for VA to secure records of the evaluations and treatment); he did not respond.   

Consequently, due to the Veteran's failure to cooperate there is no competent evidence regarding a nexus between the Veteran's eye disability and environmental exposures in service, and a. threshold legal requirement for substantiating this claim is not met.  See Shedden v. Principi, 381 F 3d 1163, 1166-1167 (Fed, Cir. 2014).  Accordingly, the preponderance of the evidence is against this claim.  The benefit of the doubt rule does not apply; the appeal in this matter must be denied.


ORDER

Service connection for an eye disability is denied.


REMAND

The Board's December 2013 remand directed that the AOJ arrange for a respiratory diseases examination of the Veteran to determine the nature and likely etiology of his claimed respiratory disability.  The examiner was to opine whether it is at least as likely as not (a 50 % or better probability) that a diagnosed respiratory disability entity is related to (conceded based on the Veteran's occupational specialties in service) exposures to smoke and/or asbestos in service.  On February 2014 VA examination, asthma was diagnosed; but the examiner addressed only whether the disability is related exposure to asbestos in service, and did not address  whether it may be related to smoke inhalation therein.  Therefore, that examination was not fully compliant with remand instructions, requiring corrective action.  
Furthermore, at the February 2012 hearing, the Veteran speculated that his respiratory problems may be related to his exposure to herbicides in service (which is presumed based on his service in Vietnam).  While asthma is not listed as a disease presumed to be associated with exposure to herbicides under 38 C.F.R. § 3.309(e), the Veteran is not affirmatively establishing there is such a relationship.  As the matter already requires a remand for a medical advisory opinion, the Board finds that this question should also be addressed.

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the Veteran's entire record to a pulmonologist (or, if one is unavailable, another appropriate physician) for review and a medical advisory opinion.  Based on a review of the record, the consulting provider should opine whether it is at least as likely as not (a 50 % or better probability) that the Veteran's asthma is related to his military service, to include as due to occupational exposures such as to herbicides and smoke inhalation therein.  

The opinion should include rationale.  The discussion of rationale should note that the Veteran is acknowledged to have been exposed to herbicides and smoke inhalation in service.  If the opinion is to the effect that the Veteran's respiratory disability is unrelated to service, the examiner should identify the etiology for the disability considered more likely.

2. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


